DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendment of 01/12/2022 has been entered and fully considered by the examiner. claims 1-3, 5-12 are amended. Claim 4 is canceled. Claims 1-3 and 5-12 are currently pending in the application with claims 1, and 10-12 being independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the amended claims recite: “when a display layout of the extracted data is identical to the display layout of the live image, display the live image in the display layout and also display the image that is extracted data represents in a predetermined area in the display layout in accordance with the display layout”. 
It appears that the above recited limitation is a modification of what is disclosed in the specification to the point where it is not anymore supported by the specification. While the specification discloses determining the layout of the live image and the extracted image [see at least [0052]-[0053]], the specification does not disclose the condition recited in the above limitation. Therefore, the recited limitation is considered to lack support in the specification. the applicant is advised to revise the language of the claims to be consistent with the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1, and 10-12 recites the limitation: “extract..., particular data, at least a part of which is in common to the image type of the live image”. It is entirely unclear and indefinite as to what the limitation intends to recite. In particular, how can “extracted data” be in common with “image type” which the claim defines as “layout”? does the claim intend to recite that the extracted data is in a particular “layout”? As a result of the confusion, the metes and bounds of the claim are not clear and the claim is open to the interpretation of the reader. the applicant is advised to revisit the language of the claim and clarify the language consistent with the specification. 

           Claims 2, 3, and 5-9 depend upon indefinite claims 1, and 10-12 and are considered to be indefinite as well due to their dependency.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chouno (U.S. Publication No. 2010/0036248) hereinafter “Chouno” in view of Yang et al. (U.S. Publication No. 2016/0206291) hereinafter “Yang” and Utsunomiya et al. (U.S. Publication No. 2017/0290569) hereinafter “Utsunomiya”.
           Regarding claim 1, Chouno discloses an ultrasonic diagnostic apparatus [ultrasound apparatus 100; see abstract] comprising a processing circuitry [image selection section 8] configured to 
	display, as a live image, a image that represents data output from an ultrasonic probe.[see [0010] and claim 1 disclosing that the acquired live image is displayed on the screen]
recognize an image type of the displayed [see claim 1; the comparison between the previous data and the live image is done as the live image is displayed on the screen] live image [see FIG. 7 and [0196]-[0197]; the image selection section 8 performs image recognition calculation for comparison between input and categorized image database]; 
extract, out of past data collected before the live image, particular data at least a part of which is in common to the image type of the live image [see [0200]; the images in the category of the image type are matched based on position and the closest image in that category is selected]; and 
Chouno does not expressly disclose and display an image that the extracted data represents on a same screen as that of the live image. and recognize as the image type of the live image at least a display layout of the live image displayed on a screen, and when a display layout of the extracted data is identical to the display layout of the live image, display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout.
Yang, directed towards detection of similar images to a live image from a database [see abstract of Yang] further discloses  Displaying an image that the extracted data represents on a same screen as that of the live image [see [0039] and FIGs. 5-6 of Yang] 
Utsunomiya, directed towards detection of live images and extracting features from the images and comparison between them [see abstract of Utsunomiya] discloses recognizing as the image type of the live image at least a display layout of the live image displayed on a screen. [see [0090], [0094]-[0095] of Utsunomiya] and when a display layout of the extracted data is identical to the display layout of the live image [the layout of the extracted data is determined based on the layout of live image, so they are always identical; see FIG. 11C-D and [0106]], display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout [see FIG. 11C-D an [0106]].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further  and display an image that the extracted data represents on a same screen as that of the live image according to the teachings of Yang in order to visualize the live image and the corresponding similar image retrieved from the database in one screen for visual ease of the operator.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and when a display layout of the extracted data is identical to the display layout of the live image display the live image and extracted data in the display layout according to the teachings of Utsunomiya in order to provide a more convenient layout for the operator.
Regarding claim 5, Chouno further discloses that the processing circuitry recognizes, as the image type of the live image, a cross-section type of a cross- section of a subject that the live image represents. [see [00034] and [0295]-[0298] and FIG. 20 of Chouno disclosing comparing the cross sectional image of the subject with previous images to find a similarity above a certain threshold between them ] 
Regarding claim 6, Chouno further discloses that the processing circuitry extracts data at least a part of image types of which is in common to the image type of the live image and that represents a time phase identical to a time phase that is represented in the live image.  [see [0253] of Chouno]
Regarding claim 7, Chouno discloses the image processing apparatus [see rejection of claim 1 above]
Chouno does not disclose when an ultrasonic image is extracted out of past data collected before the live image, the processing circuitry displays the ultrasonic image on the same screen as that of the live image.  
Yang further discloses when an ultrasonic image is extracted out of past data collected before the live image, the processing circuitry displays the ultrasonic image on the same screen as that of the live image[see [0039] and FIGs. 5-6 of Yang]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and when an ultrasound image is extracted out of past data collected before the live image, the processing circuitry displays the ultrasonic image on the same screen as that of the live image according to the teachings of Yang in order to visualize the live image and the corresponding similar image retrieved from the database in one screen for visual ease of the operator.
Regarding claim 9, Chouno discloses the image processing apparatus [see rejection of claim 1 above]
Chouno does not disclose when a part of an ultrasonic image extracted from the past data collected before the live image is in common to the image type of the live image, the processing circuitry is further configured to display the part of the ultrasonic image on the same screen as that of the live image.  
Yang further discloses when a part of an ultrasonic image extracted from the past data collected before the live image is in common to the image type of the live image [see [0040]-[0041]; the skeletal structures 61 or muscle structures 62 could be the same in both the live image and the past images], the processing circuitry is further configured to display the part of the ultrasonic image on the same screen as that of the live image [see [0039] and FIGs. 5-6 of Yang showing the two live and past images with common structures next to each other on the same screen]  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and when a part of an ultrasonic image extracted from the past data collected before the live image is in common to the image type of the live image, the processing circuitry is further configured to display the part of the ultrasonic image on the same screen as that of the live image according to the teachings of Yang in order to visualize the live image and the corresponding similar image retrieved from the database in one screen for visual ease of the operator.
Regarding claim 10 Chouno discloses an ultrasonic diagnostic apparatus [ultrasound apparatus 100; see abstract] comprising a processing circuitry [image selection section 8] configured to
	display, as a live image, a image that represents data output from an ultrasonic probe.[see [0010] and claim 1 disclosing that the acquired live image is displayed on the screen]
 store the live image in a memory;  [see [0148]; the storage section 3 stores acquired images]
recognize an image type of the live image[see FIG. 7 and [0196]-[0197]; the image selection section 8 performs image recognition calculation for comparison between input and categorized image database];; 
extract, out of past data collected before the live image, data at least a part of which is in common to the image type of the live image[see [0200]; the images in the category of the image type are matched based on position and the closest image in that category is selected]; and 
 Chouno does not expressly disclose display an image that the extracted data represents on a same screen as that of the live image. and recognize as the image type of the live image at least a display layout of the live image displayed on a screen, and when a display layout of the extracted data is identical to the display layout of the live image, display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout.

Yang, directed towards detection of similar images to a live image from a database [see abstract of Yang] further discloses display an image that the extracted data represents on a same screen as that of the live image [see [0039] and FIGs. 5-6 of Yang]  
Utsunomiya, directed towards detection of live images and extracting features from the images and comparison between them [see abstract of Utsunomiya] discloses recognizing as the image type of the live image at least a display layout of the live image displayed on a screen. [see [0090], [0094]-[0095] of Utsunomiya] and when a display layout of the extracted data is identical to the display layout of the live image [the layout of the extracted data is determined based on the layout of live image, so they are always identical; see FIG. 11C-D and [0106]], display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout [see FIG. 11C-D an [0106]].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and display as a live image, an image that data output from an ultrasonic probe represents and display an image that the extracted data represents on a same screen as that of the live image according to the teachings of Yang in order to visualize the live image and the corresponding similar image retrieved from the database in one screen for visual ease of the operator.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and when a display layout of the extracted data is identical to the display layout of the live image display the live image and extracted data in the display layout according to the teachings of Utsunomiya in order to provide a more convenient layout for the operator.
Regarding claim 11,Chouno discloses an ultrasonic diagnostic method [see abstract of Chouno] comprising:  31Docket No. PCYA-20006-US Status: final 
	display, as a live image, a image that represents data output from an ultrasonic probe.[see [0010] and claim 1 disclosing that the acquired live image is displayed on the screen]
 recognizing an image type of the live image[see FIG. 7 and [0196]-[0197]; the image selection section 8 performs image recognition calculation for comparison between input and categorized image database];;
extracting, out of past data collected before the live image, data at least a part of which is in common to the image type of the live image[see [0200]; the images in the category of the image type are matched based on position and the closest image in that category is selected]; 
Chouno does not expressly disclose display an image that the extracted data represents on a same screen as that of the live image. and recognize as the image type of the live image at least a display layout of the live image displayed on a screen, and when a display layout of the extracted data is identical to the display layout of the live image, display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout.

Yang, directed towards detection of similar images to a live image from a database [see abstract of Yang] further discloses display an image that the extracted data represents on a same screen as that of the live image [see [0039] and FIGs. 5-6 of Yang]  
Utsunomiya, directed towards detection of live images and extracting features from the images and comparison between them [see abstract of Utsunomiya] discloses recognizing as the image type of the live image at least a display layout of the live image displayed on a screen. [see [0090], [0094]-[0095] of Utsunomiya] and when a display layout of the extracted data is identical to the display layout of the live image [the layout of the extracted data is determined based on the layout of live image, so they are always identical; see FIG. 11C-D and [0106]], display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout [see FIG. 11C-D an [0106]].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and display as a live image, an image that data output from an ultrasonic probe represents and display an image that the extracted data represents on a same screen as that of the live image according to the teachings of Yang in order to visualize the live image and the corresponding similar image retrieved from the database in one screen for visual ease of the operator.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and when a display layout of the extracted data is identical to the display layout of the live image display the live image and extracted data in the display layout according to the teachings of Utsunomiya in order to provide a more convenient layout for the operator.
Regarding claim 12, Chouno discloses an ultrasonic diagnostic method [see abstract of Chouno] comprising: 
 storing the live image in a storage; [see [0148]; the storage section 3 stores acquired images]
 recognizing an image type of the live image [see FIG. 7 and [0196]-[0197]; the image selection section 8 performs image recognition calculation for comparison between input and categorized image database];
 extracting, out of past data collected before the live image, data at least a part of which is in common to the image type of the live image [see [0200]; the images in the category of the image type are matched based on position and the closest image in that category is selected]; and 
. Chouno does not expressly disclose display an image that the extracted data represents on a same screen as that of the live image. and recognize as the image type of the live image at least a display layout of the live image displayed on a screen, and when a display layout of the extracted data is identical to the display layout of the live image, display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout.
Yang, directed towards detection of similar images to a live image from a database [see abstract of Yang] further discloses display an image that the extracted data represents on a same screen as that of the live image [see [0039] and FIGs. 5-6 of Yang]  
Utsunomiya, directed towards detection of live images and extracting features from the images and comparison between them [see abstract of Utsunomiya] discloses recognizing as the image type of the live image at least a display layout of the live image displayed on a screen. [see [0090], [0094]-[0095] of Utsunomiya] and when a display layout of the extracted data is identical to the display layout of the live image [the layout of the extracted data is determined based on the layout of live image, so they are always identical; see FIG. 11C-D and [0106]], display the live image in the display layout and also display the image that the extracted data represents in a predetermined area included in the display layout in accordance with the display layout [see FIG. 11C-D an [0106]].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and display as a live image, an image that data output from an ultrasonic probe represents and display an image that the extracted data represents on a same screen as that of the live image according to the teachings of Yang in order to visualize the live image and the corresponding similar image retrieved from the database in one screen for visual ease of the operator.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the apparatus of Chouno further and when a display layout of the extracted data is identical to the display layout of the live image display the live image and extracted data in the display layout according to the teachings of Utsunomiya in order to provide a more convenient layout for the operator.
	
Claims 2, 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chouno (U.S. Publication No. 2010/0036248) hereinafter “Chouno” in view of Yang et al. (U.S. Publication No. 2016/0206291) hereinafter “Yang” and Utsunomiya et al. (U.S. Publication No. 2017/0290569) hereinafter “Utsunomiya” as applied to claim 1 above, and further in view of Katouzian et al. (U.S. Publication No. 2019/0392547) hereinafter “Katouzian”.
Regarding claim 2, Chouno as modified by Yang and Utsunomiya discloses an ultrasound diagnostic apparatus including a processing circuitry [see rejection of claim 1 above.]
Chouno as modified by Yang and Utsunomiya does not disclose that the processing circuitry recognizes as the image type of the live image, a mode type of the live image.
Katouzian, directed towards image processing and classification of ultrasound images [see abstract of Katouzian] further discloses that the processing circuitry recognizes, as the image type of the live image, a mode type of the live image.[see [0052]  and FIG. 1 of Katouzian] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of Chouno and modified by Yang and Utsunomiya further and configure it to recognize as the image type of the live image, a mode type of the live image according to the teachings of Katouzian in order to properly categorize and classify the live image.
Regarding claim 3, Chouno as modified by Yang and Utsunomiya discloses an ultrasound diagnostic apparatus including a processing circuitry [see rejection of claim 1 above.]
Chouno as modified by Yang and Utsunomiya does not disclose that the processing circuitry recognizes, as the image type of the live image, dimensionality of the live image.  
Katouzian further discloses that the processing circuitry recognizes as the image type of the live image, dimensionality of the live image.[see [0020] and [0035] and FIG. 1]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of , Chouno as modified by Yang and Utsunomiya further and configure it to recognize as the image type of the live image, dimensionality of the live image according to teachings of Katouzian in order to properly categorize and classify the live image.
Regarding claim 8, , Chouno as modified by Yang and Utsunomiya further discloses that when data capable of generating an ultrasonic image of a same image type as that of the live image is extracted out of past data collected before the live image[see [0200] of Chouno; the images in the category of the image type are matched based on position and the closest image in that category is selected], the processing circuitry displays an ultrasonic image based on the data on the same screen as that of the live image [see [0039] and FIGs. 5-6 of Yang]  
Chouno as modified by Yang and Utsunomiya does not expressly disclose that the data could include RAW data.
Katouzian further discloses that the data could include RAW data [see [0045] of Katouzian] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the processing circuitry of , Chouno as modified by Yang and Utsunomiya further and include RAW data for processing in order to provide the original raw data for further processing by the operator.

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
With regards to added amendments to claims 1, and 10-12, the applicant has argued that the primary reference, Chouno does not disclose the added amendments.
In response, the examiner notes that Chouno was not relied upon in rejecting the recited limitations and therefore applicants arguments are moot. Instead Utsunomiya reference was used to show the features of the amendments.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793